Luke, J.
B. H. Propes obtained a verdict and judgment against AValton Jackson Company for damages on account of injuries sustained in a collision between an automobile in which he was riding ' and a truck being driven by an employee of the defendant company. The defendant excepts to the overruling of its .motion for a new trial.
Our examination of the transcript of the evidence has persuaded us that sufficient competent evidence was introduced by the plaintiff to warrant the verdict. The testimony of the plaintiff and of his son, both as to the circumstances attending the collision and as to the nature of the injuries claimed, was clearly sufficient to justify the verdict.
The fourth, fifth, sixth, and seventh grounds of the motion for a new trial assign as error the refusal to give certain instructions to the jury. In each of these instances, as we think, the subject-matter of these requests was sufficiently covered by the charge given; and, therefore, without determining whether in every instance these requests presented sound and accurate propositions of law applicable to the facts involved, we hold that no error was committed in refusing them.
The remaining special grounds criticise as erroneous certain portions of the charge of the court. These portions must be read in connection with the remainder of the charge, and especially portions dealing with the same subject-matter. So read and examined, the portions complained of are not susceptible to the criticisms urged against them.

Judgment affirmed.


Broyles, O. J., concurs. Bloodworth, J., absent on account of illness.